         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    JEFFERY HICKS,                                         MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,

    v.
                                                           Case No. 2:18-cv-00350-PMW
    CENTURI CONSTRUCTION GROUP,
    INC. and CANYON PIPELINE
    CONSTRUCTION, INC.,

                  Defendants.                         Chief Magistrate Judge Paul M. Warner


          All parties in this case have consented to Chief Magistrate Judge Paul M. Warner

conducting all proceedings, including entry of final judgment, with appeal to the United States

Court of Appeals for the Tenth Circuit. 1 See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. Before the

court is Centuri Construction Group, Inc. and Canyon Pipeline Construction, Inc.’s (“Canyon”)

(collectively, “Defendants”) motion to dismiss.2 Plaintiff Jeffery Hicks (“Plaintiff”) has failed to

respond to Defendants’ motion, and the time for doing so has expired.

                                          BACKGROUND

          On April 27, 2018, Plaintiff filed his complaint against Defendants. 3 On July 25, 2018,

Plaintiff served his first set of discovery requests on Defendants. Canyon served its first set of


1
    See docket no. 15.
2
    See docket no. 22.
3
    See docket no. 2.
discovery requests on Plaintiff on July 27, 2018. Defendants responded to Plaintiff’s discovery

requests, as required by the Federal Rules of Civil Procedure, on August 24, 2018. As of the date

of Defendants’ motion to dismiss, and despite numerous requests from Defendants that he do so,

Plaintiff had not submitted any response to Canyon’s discovery requests. Defendants have also

made numerous attempts to schedule Plaintiff’s deposition.

          On October 12, 2018, Plaintiff’s counsel filed a motion to withdraw. 4 The court granted

that motion in an order dated October 15, 2018 (“October 15 Order”). 5 The October 15 Order

required Plaintiff or new counsel to “file a Notice of Appearance within twenty-one (21) days

after entry of” the October 15 Order. 6 Thus, Plaintiff was required to appear or appoint counsel

by November 5, 2018. The October 15 Order also warned Plaintiff that if he failed to comply

with its terms, he may be subject to sanction under Rule 16(f)(1) of the Federal Rules of Civil

Procedure, including, but not limited to, dismissal.7

          On November 6, 2018, Defendants’ counsel sent a copy of the October 15 Order to

Plaintiff by e-mail and reminded him that he was now in violation of the October 15 Order. 8 In

that e-mail message, counsel also requested that Plaintiff (1) respond to Canyon’s discovery

requests by November 16, 2018, and (2) provide his availability to be deposed in January 2019. 9


4
    See docket no. 18.
5
    See docket no. 21.
6
    Id.
7
    See id.
8
    See docket no. 22, Exhibit 1.
9
    See id.

                                                  2
The following day, Plaintiff simply responded that he was “[i]n the process of retaining new

counsel[.]” 10

          According to Defendants, as of the date of their motion to dismiss, Plaintiff had not

responded to Canyon’s discovery requests and had not contacted Defendants’ counsel.

Furthermore, as of the date of this order, Plaintiff has failed to comply with the October 15

Order.

                                              ANALYSIS

          Rule 41(b) of the Federal Rules of Civil Procedure provides that “[i]f the plaintiff fails to

prosecute or to comply with . . . a court order, a defendant may move to dismiss the action or any

claim against it.” Fed. R. Civ. P. 41(b); see also Espinoza v. State Farm Fire, No.

1:13-CV-00057 DN, 2013 WL 11326736, at *1 (D. Utah Dec. 19, 2013) (granting motion to

dismiss filed 7 days after the 21-day deadline to appear or appoint counsel had expired and

dismissing complaint with prejudice).

          Plaintiff has failed to submit responses to Canyon’s first set of discovery requests, despite

the fact that such responses were due long ago. Moreover, the October 15 Order required

Plaintiff or new counsel to “file a Notice of Appearance within twenty-one (21) days after entry

of” the October 15 Order. 11 The October 15 Order also warned Plaintiff that his failure to follow

its terms could result in dismissal of his case. 12 That 21-day deadline expired more than two




10
     Id., Exhibit 2.
11
     Docket no. 21.
12
     See id.

                                                    3
months ago, and Plaintiff still has not filed the Notice of Appearance required by the October 15

Order. Finally, Plaintiff did not file any response to Defendants’ motion to dismiss, which

provides a basis for the court to grant the motion. See DUCivR 7-1(d) (“Failure to respond

timely to a motion, other than for summary judgment, may result in the court’s granting the

motion without further notice.”).

          For those reasons, IT IS HEREBY ORDERED that Defendants’ motion to dismiss 13 is

GRANTED and that this action is DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED.

          DATED this 18th day of January, 2019.

                                             BY THE COURT:




                                             PAUL M. WARNER
                                             Chief United States Magistrate Judge




13
     See docket no. 22.

                                                  4
